CHIEF JUSTICE




                                                  S
 CAROLYN WRIGHT                                                                                  LISA MATZ
JUSTICES                                                                                     CLERK OF THE COURT
 DAVID L. BRIDGES                                                                               (214) 712-3450
 MOLLY FRANCIS                                                                            lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                        Court of Appeals                                BUSINESS ADMINISTRATOR
                                                                                                (214) 712-3434
 LANA MYERS
 DAVID EVANS                        Fifth District of Texas at Dallas                    gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                          FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                              (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                  INTERNET
 BILL WHITEHILL
                                                                                          HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                             August 6, 2015


     Honorable Benjamin Smith
     Presiding Judge
     380th Judicial District Court
     2100 Bloomdale Rd., Suite 30132
     McKinney, TX 75071

     Re:       STATUS INQUIRY
               05-15-00357-CR, Joshua Dixon v. The State of Texas

     Dear Judge Smith:

            On July 1, 2015, this Court ordered the trial court to make findings regarding whether
     appellant desires to pursue the appeal. A copy of the order is enclosed. To date, we have not
     received the trial court’s findings. Therefore, please notify us of the status of the findings within
     TEN DAYS of the date of this letter. We appreciate your attention to this matter.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk


     Enclosure

     cc:       Christopher Graham
               John Rolater

     ltr:mrh